Case 18-71258-lrc      Doc 12    Filed 02/11/19 Entered 02/11/19 20:58:43           Desc Main
                                 Document      Page 1 of 11


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                    (ATLANTA)

IN RE:                          )                    CASE NO. 18-71258
EMMANUEL OKECHUKWU              )
OKIKE IGWE                      )                    CHAPTER 13
                                )
     Debtor.                    )                    JUDGE CRAIG
                                )
SUCCESS MORTGAGE PARTNERS, INC. )
                                )
     Movant                     )                    CONTESTED MATTER
v.                              )
                                )
EMMANUEL OKECHUKWU              )
OKIKE IGWE, Debtor              )
CHIOMA EBERE IGWE, Co-debtor    )
                                )
MELISSA J. DAVEY, Trustee,      )
                                )
     Respondents.               )
                                )

    MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY

       COMES NOW, SUCCESS MORTGAGE PARTNERS, INC. (hereinafter, “Success” or,

alternatively, “Movant”), a creditor and party in interest in the above-captioned case, by and

through its undersigned counsel, and, pursuant to Rules 4001 and 9014 of the Bankruptcy Rules

and 11 U.S.C. §§ 362(d) and § 1301, moves the Court for an order lifting the automatic stay

(hereinafter, the “Motion”) as to the debtor and co-debtor, and additionally seeks waiver of the

30-day requirement under 11 U.S.C. § 362(e) and 11 U.S.C. § 1301(d). In support thereof,

Movant alleges as follows:

                                            1.

       On or about July 25, 2017, Success made a secured loan to Debtor EMMANUEL

OKECHUKWU OKIKE IGWE and Co-debtor CHIOMA EBERE IGWE (“Loan”) in the


                                                 1
Case 18-71258-lrc      Doc 12    Filed 02/11/19 Entered 02/11/19 20:58:43         Desc Main
                                 Document      Page 2 of 11


principal amount of $424,100.00. The Loan is evidenced and secured by a promissory note

(“Note”) and a security deed (“Security Deed”) encumbering that certain property known as

2005 WALNUT CREEK CROSSING, ALPHARETTA, GA 30005 (“Property”), said Security

Deed being recorded on July 27, 2017 at Deed Book 57778, Page 160, Fulton County, Georgia

records. True and correct copies of the Security Deed and Note are attached hereto as Exhibits

“A” and “B,” respectively.

                                            2.

       Additionally, on July 25, 2017, Debtor and Co-Debtor executed the Uniform Residential

Loan Application, which adopted and incorporated the prior Uniform Residential Loan

Application executed by Debtor and Co-Debtor (collectively, the “Loan Application”). The

redacted Loan Application is attached hereto as Exhibit “C.”

                                            3.

       Within the Loan Application, Debtor and Co-Debtor averred that Debtor had a 2017

monthly gross income of $8,561.00, and further averred that borrower had one Wells Fargo bank

account, ending in 7932.

                                            4.

       However, the face of the bankruptcy petition reflects that Debtor in fact had zero 2017

income. See Dkt. 1, p. 10.

                                            5.

       Debtor further averred on the Loan Application that, as of July 2017, he had been

employed with Native Products, Inc. for 4 years.

                                            6.




                                                 2
Case 18-71258-lrc      Doc 12     Filed 02/11/19 Entered 02/11/19 20:58:43         Desc Main
                                  Document      Page 3 of 11


       However, the face of the bankruptcy petition reflects that Debtor in fact had only worked

for Native Products, Inc. for 2 years as of December 2018. See Dkt. 1, p. 42.

                                             7.

       Additionally, Debtor funded his contribution at the time of closing with a payment from

an undisclosed Wells Fargo account, ending in 8025. See wiring instructions attached hereto as

Exhibit “D.”

                                             8.

       These material misrepresentations and omissions, in addition to other material

misrepresentations and omissions within the Loan Application which Movant relied on, were not

discovered by Movant until after the closing on the Note and Security Deed.

                                             9.

       The Security Deed was originally granted in favor of Mortgage Electronic Services, Inc.,

as nominee for Success Mortgage Partners, Inc. The Security Deed was last assigned to Success

by that certain assignment recorded at Deed Book 59315, Page 246, Fulton County, Georgia

records (“Assignment”). A true and correct copy of the Assignment are attached hereto as

Exhibit “E.”

                                             10.

       Pursuant to the terms of the Security Deed, Debtor and Co-Debtor are in default due to

the aforementioned material misrepresentations and omissions. See Section 8, Security Deed.

                                            11.

       Movant’s secured interest in the Property is perfected and continuing.

                                            12.

       Debtor filed a voluntary petition for bankruptcy protection under Chapter 13 of the


                                                   3
Case 18-71258-lrc         Doc 12     Filed 02/11/19 Entered 02/11/19 20:58:43       Desc Main
                                     Document      Page 4 of 11


Bankruptcy Code on December 19, 2018, and is, therefore, subject to the jurisdiction of the

Court.

                                               13.

         Trustee is named as a respondent solely in her official capacity.

                                               14.

         Debtor and Co-Debtor were, at the time of said Chapter 13 petition, and are now the

owners of the Property.

                                               15.

         Debtor and Co-Debtor have defaulted in making payments which have come due since

this case was filed. As of February 11, 2019, Debtor has a post-petition deficiency of $7,077.52.

This figure is comprised of Two (2) post-petition mortgage payments in the amount of $3452.45,

plus a $172.62 late fee under the terms of the Note, plus attorney’s fees and other costs arising

under the terms of the Note and Security Deed.

                                               16.

         As of February 11, 2019, the amount due under the Loan documents and the Note and

Security Deed is $454,080.19, inclusive of principal, interest, late charges, attorney’s fees and

costs.

                                               17.

         Debtor additionally represented to counsel for Movant in November 2018 that he had real

property assets in Nigeria which he intended to sell in order to pay off Movant’s perfected

security interest in the Property.

                                               18.




                                                     4
Case 18-71258-lrc         Doc 12     Filed 02/11/19 Entered 02/11/19 20:58:43          Desc Main
                                     Document      Page 5 of 11


        However, the face of the petition does not reflect any overseas real property assets or

other financial interests held by Debtor or Co-Debtor.

                                                 19.

        The automatic stays provided by Section 362(a) and Section 1301 prevents Movant from

enforcing its lawful foreclosure rights against the Property pursuant to its Security Deed.

                                                 20.

        Section 362(d) of the Bankruptcy Code requires a Court to grant relief from the automatic

stay by terminating, modifying or annulling the stay, for cause, including the lack of adequate

protection of a lien holder’s interest in its collateral.

                                                 21.

        Movant does not have adequate protection of its interest in the Property because the

Debtor has failed to comply with the terms of the Loan documents and the Note and Security

Deed. Consequently, cause exists to grant Movant relief from the automatic stay so that Movant

may exercise its remedies under the Security Deed and applicable state law with regard to the

enforcement of its debt against the Property.

                                                 22.

        Movant additionally is entitled to relief from the automatic stay for cause due to the

material misrepresentations and omissions by Debtor and Co-Debtor to Movant within the Loan

Application.

                                                 23.

        If Movant is not permitted to exercise its legal rights against the Property pursuant to its

Security Deed, Movant will suffer irreparable injury, loss, and damages.

                                                 24.


                                                       5
Case 18-71258-lrc      Doc 12     Filed 02/11/19 Entered 02/11/19 20:58:43             Desc Main
                                  Document      Page 6 of 11


       Movant requests a waiver of the 30-day requirement under Section 362(e).

                                             25.

       Movant further avers there is cause, including the lack of adequate protection, for

granting Movant’s Motion for Relief from Automatic Stay.



       WHEREFORE, Movant respectfully prays and requests of this Court as follows:

       (a)    that the Automatic Stay pursuant to 11 U.S.C. § 362 be modified so as to permit

              the Movant to exercise its right to foreclose its secured property under the terms

              of the Note and Security Deed and to send notices as required by state law; or in

              the alternative, Movant at its option be permitted to contact the Debtor via

              telephone or written correspondence to offer, provide, or enter any loan

              modification, loan workout, or loss mitigation including a deed in lieu of

              foreclosure as allowed by state law; and

       (b)    that the Co-Debtor Automatic Stay pursuant to 11 U.S.C. § 1301 be modified so

              as to permit the Movant to exercise its right to foreclose its secured property

              under the terms of the Note and Security Deed and to send notices as required by

              state law; or in the alternative, Movant at its option be permitted to contact the

              Co-Debtor via telephone or written correspondence to offer, provide, or enter any

              loan modification, loan workout, or loss mitigation including a deed in lieu of

              foreclosure as allowed by state law; and

       (c)    that the terms of Bankruptcy Rule 4001(a)(3) be waived so that Movant may

              immediately enforce and implement the Order granting relief from the Automatic

              Stay; and


                                                   6
Case 18-71258-lrc     Doc 12    Filed 02/11/19 Entered 02/11/19 20:58:43            Desc Main
                                Document      Page 7 of 11


      (d)    that the costs and fees associated with filing and prosecution of this Motion by

             Movant, including, but not limited to Movant’s attorney fees and the associated

             filing fee, be borne by Debtor and Co-Debtor pursuant to the terms of the Note

             and Security Deed; and

      (e)    that Movant be granted any such other and further relief as this Court may deem

             just and proper.



      Respectfully submitted, this 11th day of February, 2019.




THE GILROY FIRM                                   /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                      MONICA K. GILROY
Alpharetta, Georgia 30022                         (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                        MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                        (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                      ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                              7
Case 18-71258-lrc       Doc 12     Filed 02/11/19 Entered 02/11/19 20:58:43            Desc Main
                                   Document      Page 8 of 11


                                 CERTIFICATE OF SERVICE

         This is to certify that, in accordance with BLR 5005-5 (Bankr. N.D. Ga.), I have this date
electronically filed the within and foregoing MOTION FOR RELIEF FROM AUTOMATIC
STAY AND CO-DEBTOR STAY in the above-captioned contested matter with the Clerk of
Court using the CM/ECF system, which will automatically send e-mail notification of such filing
to all counsel of record, and specifically, to counsel of record for the parties in interest in this
matter:

                                         Ira D. Gingold
                                    Gingold & Gingold, LLC
                                             Ste 385
                                     1718 Peachtree St. NW
                                     Atlanta, Georgia 30309

                                        Melissa J. Davey
                                     Chapter 13 Trustee
                                           Suite 200
                                    260 Peachtree Street, NW
                                       Atlanta, GA 30303

        Further, a true copy of the foregoing Motion for Relief from Automatic Stay and Co-
Debtor Stay has been served upon the following Respondents by depositing a copy of the same
in the United States mail, first class postage prepaid, addressed as follows:

                       CHIOMA EBERE IGWE
                       2005 Walnut Creek Crossing
                       Alpharetta, GA 30005


Dated: February 11, 2019

                                                     Respectfully submitted,
THE GILROY FIRM                                      /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                         MONICA K. GILROY
Alpharetta, Georgia 30022                            (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                           MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                           (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                         ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                                 8
Case 18-71258-lrc       Doc 12     Filed 02/11/19 Entered 02/11/19 20:58:43            Desc Main
                                   Document      Page 9 of 11


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                     (ATLANTA)

IN RE:                          )                     CASE NO. 18-71258
EMMANUEL OKECHUKWU              )
OKIKE IGWE                      )                     CHAPTER 13
                                )
     Debtor.                    )                     JUDGE CRAIG
                                )
SUCCESS MORTGAGE PARTNERS, INC. )
                                )
     Movant                     )                     CONTESTED MATTER
v.                              )
                                )
EMMANUEL OKECHUKWU              )
OKIKE IGWE, Debtor              )
CHIOMA EBERE IGWE, Co-debtor    )
                                )
MELISSA J. DAVEY, Trustee,      )
                                )
     Respondents.               )
                                )

                                    NOTICE OF HEARING

       PLEASE TAKE NOTICE that SUCCESS MORTGAGE PARTNERS, INC has filed a
Motion for Relief from Automatic Stay and Co-Debtor Stay and related papers with the Court in
the above-referenced matter, seeking an order lifting the automatic stay as to certain real
property located 2005 Walnut Creek Crossing, Alpharetta, GA 30005.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
for Relief from Automatic Stay and Co-Debtor Stay in Courtroom 1204, United States
Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303 at 1:15 P.M. (ET) on Tuesday,
March 5, 2019.

        Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the
court to grant the relief sought in these pleadings or if you want the court to consider your views,
then you and/or your attorney must attend the hearing. You may also file a written response to
the pleading with the Clerk at the address stated below, but you are not required to do so. If you
file a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two (2) business days before the hearing. The address of the Clerk’s Office is:
Clerk, U.S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia. You

                                                 9
Case 18-71258-lrc       Doc 12    Filed 02/11/19 Entered 02/11/19 20:58:43             Desc Main
                                  Document     Page 10 of 11


must also mail a copy of your response to the undersigned at the address stated below.

        If a hearing on the motion for relief from the automatic stay cannot be held within thirty
(30) days, Movant waives the requirement for holding a preliminary hearing within thirty (30)
days of filing the motion and agrees to a hearing on the earliest possible date. Movant consents
to the automatic stay remaining in effect until the Court orders otherwise.

Dated: February 11, 2019

                                                   Respectfully submitted,
THE GILROY FIRM                                    /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                       MONICA K. GILROY
Alpharetta, Georgia 30022                          (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                         MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                         (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                       ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                                10
Case 18-71258-lrc       Doc 12    Filed 02/11/19 Entered 02/11/19 20:58:43              Desc Main
                                  Document     Page 11 of 11


                                 CERTIFICATE OF SERVICE

        This is to certify that, in accordance with BLR 5005-5 (Bankr. N.D. Ga.), I have this date
electronically filed the within and foregoing Notice of Hearing in the above-captioned contested
matter with the Clerk of Court using the CM/ECF system, which will automatically send e-mail
notification of such filing to all counsel of record, and specifically, to counsel of record for the
parties in interest in this matter:

                                          Ira D. Gingold
                                     Gingold & Gingold, LLC
                                              Ste 385
                                      1718 Peachtree St. NW
                                      Atlanta, Georgia 30309

                                        Melissa J. Davey
                                     Chapter 13 Trustee
                                           Suite 200
                                    260 Peachtree Street, NW
                                       Atlanta, GA 30303

       Further, a true copy of the foregoing Notice of Hearing has been served upon the
following Respondents by depositing a copy of the same in the United States mail, first class
postage prepaid, addressed as follows:

                       CHIOMA EBERE IGWE
                       2005 Walnut Creek Crossing
                       Alpharetta, GA 30005


Dated: February 11, 2019

                                                   Respectfully submitted,
THE GILROY FIRM                                    /s/ Matthew F. Totten
3780 Mansell Road, Suite 140                       MONICA K. GILROY
Alpharetta, Georgia 30022                          (Georgia Bar No. 420527)
(678) 280-1922 (Telephone)                         MATTHEW F. TOTTEN
(678) 280-1923 (Facsimile)                         (Georgia Bar No. 798589)
Monica.Gilroy@gilroyfirm.com                       ATTORNEYS FOR MOVANT
Matthew.Totten@gilroyfirm.com




                                                 11
